Citation Nr: 0003361
Decision Date: 02/09/00	Archive Date: 09/08/00

DOCKET NO. 95-28 082               DATE FEB 09, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Columbia, South Carolina

THE ISSUE

Whether new and material evidence has been presented to reopen the
veteran's claim for service connection for diabetes mellitus.

REPRESENTATION 

Appellant represented by: The American Legion 

WITNESS AT HEARING ON APPEAL 

Appellant

ATTORNEY FOR THE BOARD 

Thomas D. Jones, Associate Counsel

INTRODUCTION

The veteran had active service from April 1948 to May 1968.

This appeal to the Board of Veterans' Appeals (Board) arises from
the February 1996 rating decision of the Department of Veterans
Affairs (VA) Regional Office (RO) which held that no new and
material evidence had been presented with which to reopen the
veteran's claim for service connection for diabetes mellitus. The
veteran filed a timely notice of disagreement, initiating this
appeal.

This claim was initially presented to the Board in April 1997, at
which time it was remanded for additional development, including a
Board hearing. A personal hearing was afforded the veteran in April
1999 at the RO before a traveling member of the Board.

The claim was returned to the Board in June 1999, at which time it
was again remanded for additional development. It is now back
before the Board for a third time.

FINDINGS OF FACT

1. In a December 1978 rating decision, the RO denied the veteran's
claim for service connection for diabetes. He did not file a timely
notice of disagreement.

2. In support of his application to reopen his claim, the veteran
has submitted post- service medical treatment records, copies of
his service medical records, and his own contentions.

3. The veteran's evidence submitted since the last final denial of
his claim is not new.

2 -                                                               
  
CONCLUSION OF LAW

The veteran has not submitted new and material evidence with which
to reopen his claim for service connection for diabetes mellitus.
38 U.S.C.A. 5108, 7105 (West 1991 & Supp. 1999); 38 C.F.R. 3.156
(1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In a December 1978 rating decision, the RO denied the veteran's
service connection claim for diabetes mellitus, finding no evidence
this disability was incurred in service or within a presumptive
period thereafter. However, a current diagnosis of diabetes
mellitus was acknowledged. The veteran did not file a timely notice
of disagreement regarding this determination.

The veteran was afforded outpatient treatment at Moncrief military
hospital beginning in 1980. A diagnosis of adult-onset diabetes
mellitus was confirmed. He was placed on a regular regime of
insulin injections. Since that time, the veteran has received
extensive outpatient medical care at that facility for a variety of
medical disabilities, including diabetes mellitus, insulin
dependent type.

In January 1995, the veteran was admitted to a military medical
facility for genitourinary surgery. His medical diagnoses included
insulin dependent diabetes mellitus.

The veteran filed an application in December 1995 seeking to reopen
his claim for service connection for diabetes mellitus based on the
submission of new and material evidence. He also submitted copies
of October 1961 and December 1967 military medical history reports.
The RO reviewed this evidence and issued a February 1996 rating
decision denying the application to reopen the service

- 3 -

connection claim for diabetes mellitus, due to a lack of new and
material evidence. The veteran filed a notice of disagreement that
same month, and was sent a March 1996 statement of the case. He
then filed an April 1996 VA Form 9, perfecting his appeal.

A personal hearing at the RO was afforded the veteran in April
1996. He stated he began having "high sugar" while still on active
duty, but this problem was controlled with diet and weight
management. Later on, he had to be placed on oral medication, and
his "high sugar" eventually progressed such that doctors told him
to file for compensation, which the veteran did in the 1970's. The
RO hearing officer considered the veteran's testimony, but did not
find it new and material, and continued the prior RO denial.

The veteran's claim was initially presented to the Board in April
1997, at which time it was remanded for a hearing before a
traveling member of the Board.

In December 1997, the RO received the veteran's treatment records
from St. Alban's Naval Hospital, where he was treated for a variety
of disabilities in the early 1970's following his retirement from
service. According to these medical records, he was admitted in
June 1973 for treatment of a fracture jaw. He was also noted to
have diabetes, controlled by diet modification only. No date of
onset was given.

A personal hearing before a Board member was afforded the veteran
at the RO in April 1999. He testified that he was first told he had
diabetes in 1965, while on active duty. However, no medications
were prescribed at that time, as the disease could be managed with
appropriate diet and exercise. Following service, he sought medical
treatment at St. Alban's Naval Hospital in 1971, at which time he
was afforded a "glucose workup" which again confirmed a diagnosis
of diabetes. Also in 1971, he applied for a job with the Federal
Reserve, for which he was required to undergo a physical
examination. He was told that because diabetes was diagnosed, he
was denied for the Federal Reserve position. He began taking
regular insulin injections in 1978, according to his testimony.
Also at his hearing, the veteran

- 4 -

submitted additional copies of service physical examination reports
from the 1960's.

The veteran's appeal was returned to the Board in June 1999, at
which time it was again remanded for additional development. The RO
reconsidered the veteran's claim in July 1999, and continued the
prior denial of his application to reopen the claim for service
connection for diabetes mellitus. The claim was then returned to
the Board.

Analysis

The veteran seeks to reopen a previously and finally denied claim
for service connection for diabetes mellitus. His claim was
previously adjudicated by the RO in December 1978, at which time
service connection for diabetes was denied; the veteran did not
file a timely notice of disagreement. In the absence of a timely
appeal, this RO decision is final, and cannot be reopened unless
the veteran presents new and material evidence. 38 U.S.C.A. 5108,
7105 (West 1991 & Supp. 1999); 38 C.F.R. 3.156 (1999).

When determining whether new and material evidence has been
submitted to warrant reopening under 38 U.S.C.A. 5108,
consideration must be given to all of the evidence submitted since
the last final disallowance of the claim. 38 U.S.C.A. 5108 (West
1991); Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski,
1 Vet. App. 140 (1991). New evidence is that which is not
cumulative or redundant of previously considered evidence; material
evidence is that which is relevant and probative to the issue at
hand, and which by itself or in connection with evidence previously
assembled is so significant that it must be considered in order to
fairly decide the merits of the claim. 38 C.F.R. 3.156 (1999);
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In reviewing the veteran's application to reopen the previously-
denied claim for service connection, the Board is cognizant of the
case of Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), in which the
U.S. Court of Appeals for the Federal Circuit

5 -

("Federal Circuit") invalidated the legal test established by the
Court of Veterans Appeals (now known as the U.S. Court of Appeals
for Veterans Claims) ("Court") in Colvin v. Derwinski, 1 Vet. App.
171, 174 (1991) regarding the definition of new and material
evidence. This test defined material to mean creating "a reasonable
possibility that the new evidence, when viewed in the context of
all the evidence, both new and old, would change the outcome."
Colvin at 174. The Court of Appeals for the Federal Circuit found
this test imposed an extra and unnecessary burden on the veteran by
going beyond the regulatory definition of material found in 38
C.F.R. 3.156. Hence, the Colvin test was overruled by the Hodge
Court for purposes of reopening claims for the award of veterans'
benefits.

Nevertheless, the statutory requirements for reopening a previously
denied claim, found in 38 U.S.C.A. 5108 and 38 C.F.R. 3.156, remain
unchanged, and rating decisions based solely on the question of
whether the record includes new evidence, with no determination as
to the materiality of evidence, are not affected by the Hodge
decision. See also Smith v. West, 12 Vet. App. 312, 314-15 (1999).
In the present case, a remand was ordered in June 1999 in order for
the agency of original jurisdiction to reconsider the evidence in
light of Hodge; the RO reconsidered the evidence, and continued the
prior determination that it was not new and material. The claim was
then returned to the Board.

In support of his application to reopen Ms claim, the veteran has
submitted post- service medical treatment records, as well as
copies of his service medical records. He has also submitted his
own contentions, both in writing and in oral testimony at RO and
Board personal hearings.

Considering first the post-service medical treatment records, these
records confirm a current diagnosis of diabetes mellitus, for which
the veteran is on a regular schedule of insulin injections.
According to the evidence submitted by the veteran, he began
regular treatment at military medical facilities in 1980 for
diabetes, and was placed on insulin at that time. His treatment
records for diabetes demonstrate regular follow-up care from that
time up to the present day. However, in conclusively demonstrating
a current diagnosis of diabetes mellitus, the veteran

- 6 -

merely affirms a fact conceded by the RO at the time of the
December 1978 denial, which clearly lists diabetes mellitus as
among the veteran's current disabilities. The evidence submitted by
the veteran since the December 1978 denial demonstrates a current
diagnosis only as far back as the 1970's, and does not indicate the
presence of diabetes during the veteran's service period or within
a year thereafter. 38 U.S.C.A. 1110, 1112, 1113 (West 1991 & Supp.
1999); 38 C.F.R. 3.303, 3.304, 3.307, 3.309 (1999). Thus, these
recent records, because they only address an issue already conceded
by the VA, are cumulative and redundant of evidence already of
record at the time of the previous denial, and are not new under
the law. 38 C.F.R. 3.156 (1999). Because this evidence is not new,
it is not necessary to consider if it is material. Smith v. West,,
12 Vet. App. 312, 315 (1999).

The veteran has also submitted copies of his service medical
records, accompanied by his own contentions. He asserts that he was
first diagnosed with diabetes during service, and offers several
copies of various service medical records as supporting evidence.
However, the veteran's own assertions regarding medical etiology
and diagnosis need not be accepted by the Board, as he is a
layperson not able to offer expert medical opinion testimony. See
Moray v. Brown, 5 Vet. App. 211, 214 (1993); see also Espiritu v.
Derwinski, 2 Vet. App. 492 (1992). The copies of the service
medical records are themselves not new, as they were of record and
considered by the RO at the time of the 1978 denial. Clearly, these
copies are thus not new as defined under 38 C.F.R. 3.156 (1999).

In conclusion, the veteran's evidence submitted since the last
final denial of his claim is not new and material, and therefore,
his application to reopen his claim for service connection for
diabetes mellitus must be denied. 38 U.S.C.A. 5108 (West 1991); 38
C.F.R. 3.156 (1999).

7 -

ORDER

The application to reopen the veteran's previously-denied claim for
service connection for diabetes mellitus is denied, based on the
lack of new and material evidence.

G. H. SHUFELT
Member, Board of Veterans' Appeals

8 -



